Case 1:20-cr-00073-LG-RPM Document 19 Filed 10/08/20 Page 1 of 7




                                                              81,7('67$7(6',675,&7&2857
                                                             6287+(51',675,&72)0,66,66,33,


                                                                     FILE D
                                                                      Oct 08 2020
                                                               $57+85-2+16721&/(5.
                                                                             
Case 1:20-cr-00073-LG-RPM Document 19 Filed 10/08/20 Page 2 of 7
Case 1:20-cr-00073-LG-RPM Document 19 Filed 10/08/20 Page 3 of 7
Case 1:20-cr-00073-LG-RPM Document 19 Filed 10/08/20 Page 4 of 7
Case 1:20-cr-00073-LG-RPM Document 19 Filed 10/08/20 Page 5 of 7
Case 1:20-cr-00073-LG-RPM Document 19 Filed 10/08/20 Page 6 of 7
Case 1:20-cr-00073-LG-RPM Document 19 Filed 10/08/20 Page 7 of 7
